SHARPE, J.
— On the subject of recoverable damages flic material inquiry was as to the market value of the mare a.t the time she rvas killed and to’ that inquiry the matters called for by the defendant’s questions to plaintiff and Grubbs and disallowed by the court, were each irrelevant. How far cross-examination may extend into irrelevant facts for the purpose of testing the credibility of a witness or the accuracy of his statements is a matter resting largely in the trial court’s discretion.— Tobias v. Triest, 103 Ala. 664; Noblin v. State, 100 Ala. 13. Allowing due scope to such discretion it cannot be held that there was reversible error in sustaining the objections made to those questions.
Other matters assigned as error have not been argued or insisted on in appellant’s brief and are, therefore, taken as waived.
Affirmed.